 1

 2

 3

 4

 5

 6                    UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF CALIFORNIA
 8

 9                                          Case No. 1: 19-cv-00940-DAD-SAB
10   SCOTT NORDBYE,                         SCHEDULING ORDER (Fed. R. Civ. P. 16)
11                   Plaintiff,             Discovery Deadlines:
                                                  Initial Disclosures: October 18, 2019
12                                                Non-Expert Discovery: May 4, 2020
                                                  Expert Disclosure: May 8, 2020
13                                                Supplemental Expert Disclosure: May 29, 2020
                                                  Expert Discovery: June 26, 2020
14        v.
                                            Dispositive Motion Deadlines:
15                                                 Filing: May 18, 2020
                                                   Hearing: Pursuant to Local Rules
16
                                            Pre-Trial Conference:
17   MOUNTAIN LION ACQUISITIONS                   July 27, 2020 at 1:30 p.m.
     INC., ET. AL.,                               Courtroom 5
18
                     Defendants.            Trial: September 22, 2020 at 8:30 a.m.
19                                                 Courtroom 5
                                                   Jury Trial - 2-4 Days
20
21

22

23       I.     Date of Scheduling Conference
24       The Scheduling Conference was held on October 15, 2019.
25       II.    Appearances of Counsel
26       Yana Hart telephonically appeared on behalf of Plaintiff.
27       Erfan Shariat and Erik Jones telephonically appeared on behalf of Defendants.
28


                                                  1
 1          III.    Consent to Magistrate Judge

 2          Pursuant to 28 U.S.C. § 636(c), to the parties who have not consented to conduct all further

 3   proceedings in this case, including trial, before United States Magistrate Judge Stanley A. Boone,

 4   you should be informed that because of the pressing workload of United States district judges and

 5   the priority of criminal cases under the United States Constitution, you may consent to magistrate

 6   judge jurisdiction in an effort to have your case adjudicated in a timely and cost effective manner.

 7   The parties are advised that they are free to withhold consent or decline magistrate jurisdiction

 8   without adverse substantive consequences.

 9          IV.     Initial Disclosure under Fed. R. Civ. P. 26(a)(1)

10          The Parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P.

11   26(a)(1) on or before October 18, 2019.

12          V.      Amendments to Pleading

13          Any motions or stipulations requesting leave to amend the pleadings must be filed by no

14   later than December 15, 2019. The parties are advised that filing motions and/or stipulations

15   requesting leave to amend the pleadings does not reflect on the propriety of the amendment or

16   imply good cause to modify the existing schedule, if necessary. All proposed amendments must

17   (A) be supported by good cause pursuant to Fed. R. Civ. P. 16(b) if the amendment requires any

18   modification to the existing schedule, see Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

19   609 (9th Cir. 1992), and (B) establish, under Fed. R. Civ. P. 15(a), that such an amendment is not

20   (1) prejudicial to the opposing party, (2) the product of undue delay, (3) proposed in bad faith, or

21   (4) futile, see Foman v. Davis, 371 U.S. 178, 182 (1962).

22          VI.     Discovery Plan and Cut-Off Dates

23          The parties are ordered to complete all non-expert discovery on or before May 4, 2020 and

24   all expert discovery on or before June 26, 2020.

25          The parties are directed to disclose all expert witnesses, in writing, on or before May 8,

26   2020 and to disclose all supplemental experts on or before May 29, 2020. The written designation

27   of retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. 26(a)(2), (A), (B)

28   and (C) and shall include all information required thereunder. Failure to designate experts in


                                                        2
 1   compliance with this order may result in the Court excluding the testimony or other evidence

 2   offered through the experts that are not properly disclosed in compliance with this order.

 3          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to

 4   experts and their opinions. Experts must be fully prepared to be examined on all subjects and

 5   opinions included in the designation. Failure to comply will result in the imposition of sanctions,

 6   which may include striking the expert designation and the exclusion of their testimony.

 7          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

 8   disclosures and responses to discovery requests will be strictly enforced.

 9          The parties are cautioned that the discovery/expert cut-off deadlines are the dates by which

10   all discovery must be completed. Absent good cause, discovery motions will not be heard after the

11   discovery deadlines. Moreover, absent good cause, the Court will only grant relief on a discovery

12   motion if the relief requested requires the parties to act before the expiration of the relevant

13   discovery deadline. In other words, discovery requests and deposition notices must be served

14   sufficiently in advance of the discovery deadlines to permit time for a response, time to meet and

15   confer, time to prepare, file and hear a motion to compel and time to obtain relief on a motion to

16   compel. Counsel are expected to take these contingencies into account when proposing discovery

17   deadlines. Compliance with these discovery cutoffs requires motions to compel be filed and heard

18   sufficiently in advance of the discovery cutoff so that the Court may grant effective relief within

19   the allotted discovery time. A party's failure to have a discovery dispute heard sufficiently in

20   advance of the discovery cutoff may result in denial of the motion as untimely.

21          VII.    Pre-Trial Motion Schedule

22          Unless prior leave of Court is obtained at least seven (7) days before the filing date, all

23   moving and opposition briefs or legal memorandum in civil cases shall not exceed twenty-five (25)

24   pages. Reply briefs filed by moving parties shall not exceed ten (10) pages. Before scheduling any

25   motion, the parties must comply with all requirements set forth in Local Rule 230 and 251.

26          A.      Non-Dispositive Pre-Trial Motions

27          As noted, all non-expert discovery, including motions to compel, shall be completed no

28   later than May 4, 2020. All expert discovery, including motions to compel, shall be completed no


                                                      3
 1   later than June 26, 2020. Compliance with these discovery cutoffs requires motions to compel be

 2   filed and heard sufficiently in advance of the discovery cutoff so that the Court may grant effective

 3   relief within the allotted discovery time. A party’s failure to have a discovery dispute heard

 4   sufficiently in advance of the discovery cutoff may result in denial of the motion as untimely. Non-

 5   dispositive motions are heard on Wednesdays at 10:00 a.m., before United States Magistrate Judge

 6   Stanley A. Boone in Courtroom 9.

 7          In scheduling any non-dispositive motion, the Magistrate Judge may grant Applications for

 8   an Order Shortening Time pursuant to Local Rule 144(e). However, if counsel does not obtain an

 9   Order Shortening Time, the Notice of Motion must comply with Local Rule 251.

10          Counsel may appear and argue non-dispositive motions by telephone, providing a written

11   request to so appear is made to the Magistrate Judge's Courtroom Clerk no later than three (3) court

12   days before the noticed hearing date. In the event that more than one attorney requests to appear

13   by telephone, then it shall be the obligation of the moving party(ies) to arrange and originate a

14   conference call to the court.

15          Discovery Disputes: If a motion is brought under Fed. R. Civ. P. 37, the parties must

16   prepare and file a Joint Statement re Discovery Disagreement (“Joint Statement”) as required by

17   Local Rule 251. The Joint Statement must be filed seven (7) calendar days before the scheduled

18   hearing date. Courtesy copies of all motion-related documents, declarations, and exhibits must be

19   delivered to the Clerk’s Office by 10:00 a.m. on the fourth court day prior to the scheduled hearing

20   date. Motions will be removed from the court’s hearing calendar if the Joint Statement is not timely

21   filed or if courtesy copies are not timely delivered. In order to satisfy the meet and confer

22   requirement set forth in Local Rule 251(b), the parties must confer and talk to each other in person,

23   over the telephone or via video conferencing before the hearing about the discovery dispute. The

24   Court may issue sanctions against the moving party or the opposing party if either party fails to

25   meet and confer in good faith.

26          B.      Dispositive Pre-Trial Motions

27          All dispositive pre-trial motions shall be filed no later than May 18, 2020 and heard

28   pursuant to the Local Rules in Courtroom 5 before United States District Judge Dale A. Drozd. In


                                                      4
 1   scheduling such motions, counsel shall comply with Fed. R. Civ. P 56 and Local Rules 230 and

 2   260.

 3          Motions for Summary Judgment or Summary Adjudication: Prior to filing a motion for

 4   summary judgment or motion for summary adjudication, the parties are ORDERED to meet, in

 5   person or by telephone, and confer to discuss the issues to be raised in the motion.

 6          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where

 7   a question of fact exists; 2) determine whether the respondent agrees that the motion has merit in

 8   whole or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4)

 9   narrow the issues for review by the court; 5) explore the possibility of settlement before the parties

10   incur the expense of briefing a summary judgment motion; and 6) to arrive at a Joint Statement of

11   Undisputed Facts.

12          The moving party shall initiate the meeting and provide a draft of the Joint Statement of

13   Undisputed Facts. In addition to the requirements of Local Rule 260, the moving party shall

14   file a Joint Statement of Undisputed Facts.

15          In the Notice of Motion, the moving party shall certify that the parties have met and

16   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

17          VIII. Pre-Trial Conference Date

18          The Pre-Trial conference is set for July 27, 2020 at 1:30 p.m. in Courtroom 5 before

19   United States District Judge Dale A. Drozd.

20          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule

21   281(a)(2). The parties are further directed to submit a digital copy of their Pretrial Statement in

22   Word format, directly to District Judge Dale A. Drozd’s chambers by email at

23   DADorders@caed.uscourts.gov.

24

25          Counsels’ attention is directed to Rules 281 and 282 of the Local Rules for the Eastern

26   District of California, as to the obligations of counsel in preparing for the pre-trial conference. The

27   Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

28   Local Rules, the Joint Pretrial Statement shall include a Joint Statement of the Case to be used by


                                                       5
 1   the Court to explain the nature of the case to the jury during voir dire.

 2          IX.     Trial Date

 3          Trial is set for September 22, 2020 at 8:30 a.m. in Courtroom 5 before United States

 4   District Judge Dale A. Drozd.

 5          A.      This is a jury trial.

 6          B.      Counsels’ Estimate of Trial Time: 2-4 Days.

 7          C.      Counsels’ attention is directed to Local Rule 285 for the Eastern District of

 8   California.

 9          X.      Settlement Conference

10          The parties are advised that Judge Drozd requires that a mandatory settlement conference

11   be conducted prior to trial by a federal judge. As advised at the conference, it is the parties

12   responsibility to set a settlement conference if none is presently set. When the parties are ready to

13   set the conference, they will jointly request one of the court, and one will be arranged.

14          XI.     Request for Bifurcation, Appointment of Special Master, or other Techniques
                    to Shorten Trial
15

16          Not applicable at this time.

17          XII.    Related Matters Pending

18          There are no pending related matters.

19          XIII. Compliance with Federal Procedure

20          All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

21   and the Local Rules of the Eastern District of California, and to keep abreast of any amendments

22   thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

23   increasing case load and sanctions will be imposed for failure to follow the Rules as provided in

24   both the Federal Rules of Civil Procedure and the Local Rules for the Eastern District of California.

25          Additional requirements and more detailed procedures for courtroom practice before United

26   States Magistrate Judge Stanley A. Boone can be found at the United States District Court for the

27   Eastern District of California’s website (www.caed.uscourts.gov) under Judges; United States

28   Magistrate Judge Stanley A. Boone (SAB). In the area entitled “Case Management Procedures,”


                                                       6
 1   there is a link to “Standard Information.” All parties and counsel shall comply with the guidelines

 2   set forth therein.

 3            XIV. Effect of this Order

 4            The foregoing order represents the best estimate of the court and counsel as to the agenda

 5   most suitable to dispose of this case. The trial date reserved is specifically reserved for this case.

 6   If the parties determine at any time that the schedule outlined in this order cannot be met, counsel

 7   are ordered to notify the court immediately of that fact so that adjustments may be made, either by

 8   stipulation or by subsequent status conference.

 9            Stipulations extending the deadlines contained herein will not be considered unless

10   they are accompanied by affidavits or declarations, and where appropriate attached exhibits,

11   which establish good cause for granting the relief requested. The parties are advised that due

12   to the impacted nature of civil cases on the district judges in the Eastern District of California,

13   Fresno Division, that stipulations to continue set dates are disfavored and will not be granted

14   absent good cause.

15            Lastly, should counsel or a party appearing pro se fail to comply with the directions

16   as set forth above, an ex parte hearing may be held and contempt sanctions, including

17   monetary sanctions, dismissal, default, or other appropriate judgment, may be imposed

18   and/or ordered.

19
     IT IS SO ORDERED.
20
21   Dated:     October 15, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                       7
